84948: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-21520: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84948


Short Caption:IN RE: ESTATE OF HARRISCourt:Supreme Court


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 2021-PB-00034Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTodd Robben
					In Proper Person
				


RespondentTara FlanaganPatrick R. Millsap
							(Wallace & Millsap LLC)
						Fred M. Wallace
							(Wallace & Millsap LLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/02/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/29/2022Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


06/29/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-20590




06/29/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-20593




07/08/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED."  NNP22-AS/EC/KP  (SC)22-21520





Combined Case View